VatjghN, J.
Where the defendant enters a plea of guilty, his appeal presents for review only whether error appears on the face of the record proper. State v. Dawson, 268 N.C. 603, 151 S.E. 2d 203. The attorney for the defendant has brought forward three assignments of error but candidly admits that the North Carolina law relevant to each assignment shows them contrary to law.
The record upon appeal shows the defendant was charged in a bill of indictment, proper in form. Prior to the acceptance of defendant’s plea of guilty, the trial court questioned the defendant as to his understanding of the nature of the offense, his opportunity to confer with his counsel, his knowledge of the offense charged and the punishment therefore under the statute. Upon inquiries made of the defendant in open court, the trial judge found as a fact that the defendant’s plea was made without undue influence, compulsion or duress and without promise of leniency. The sentence is well within *345that authorized by the statute. We have examined the record and find no error therein.
Affirmed.
Campbell and PARKER, JJ., concur.